Intoxicating liquor is not in the list of articles exempt from attachment and execution (G. L., c. 224, s. 2), and is not exempted by implication. State v. Johnson, 33 N.H. 441, 465. "Every assignment made by any debtor for the benefit of creditors shall provide for a proportional distribution of all his real and personal estate, except what is exempt from attachment, among all his creditors, and, however made or expressed, shall be construed to pass all such estate." The assignment is not valid until the assignor makes oath that he has assigned "all his property of every description, except what is by law exempted from attachment." Upon the settlement of the assignee's account, the probate court orders the balance of money in his hands above expenses to be distributed among the creditors "in like manner as is provided in the settlement of the estates of deceased insolvents." G. L., c. 140, ss. 1, 2, 22. So far as the settlement of the estate is involved in this case, it is not affected by the circumstance that the debtor is alive. The title of the liquor passed to the assignee "for the benefit of creditors," as it would have passed to the debtor's administrator; and the property which the statute requires to be distributed among creditors in pursuance of a probate decree, is money obtained by the assignee's necessary sale of the estate conveyed to him by the assignment. The plaintiff is entitled to judgment.
Case discharged.
ALLEN, J., did not sit: the others concurred. *Page 25